United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Rockville, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1991
Issued: April 3, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 2, 2011 appellant filed a timely appeal from the March 10, 2011 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP), which denied
reconsideration. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction to review this decision.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration.
FACTUAL HISTORY
On December 8, 2010 appellant, a 44-year-old letter carrier, filed an occupational disease
claim alleging that repetitive job activities caused tendinitis in her right foot.

1

5 U.S.C. § 8101 et seq.

Dr. Rebecca Gliksman, a Board-certified internist, related appellant’s chief complaint of
right heel pain. Appellant noticed it was hurting in October 2010, and it did not resolve.
Dr. Gliksman observed that appellant had the same route and walked five to eight miles a day
and went up and down stairs. After describing her findings on physical examination, she
diagnosed tendinitis. Dr. Gliksman recommended an x-ray to rule out a bone spur.
On January 27, 2011 OWCP denied appellant’s claim for workers’ compensation
benefits. It found that Dr. Gliksman’s report did not explain whether appellant’s federal
employment caused or aggravated the diagnosed tendinitis. OWCP noted that the mere fact that
a condition manifests itself or is worsened during a period of employment did not raise an
inference of causal relationship between the two. Such a relationship must be shown by
rationalized medical evidence of causation.
Appellant requested reconsideration and resubmitted Dr. Gliksman’s report.
In a decision dated March 10, 2011, OWCP denied appellant’s request for
reconsideration. It found that her request did not warrant a review of its prior decision because
she submitted evidence that was previously considered.
On appeal, appellant argues that a magnetic resonance imaging (MRI) scan obtained in
May 2011 demonstrated pathology.
LEGAL PRECEDENT
OWCP may review an award for or against payment of compensation at any time on its
own motion or upon application.2 An employee (or representative) seeking reconsideration
should send the request for reconsideration to the address as instructed by OWCP in the final
decision. The request for reconsideration, including all supporting documents, must be in
writing and must set forth arguments and contain evidence that either: (1) shows that OWCP
erroneously applied or interpreted a specific point of law; (2) advances a relevant legal argument
not previously considered by OWCP; or (3) constitutes relevant and pertinent new evidence not
previously considered by OWCP.3
A request for reconsideration must be sent within one year of the date of OWCP’s
decision for which review is sought.4 A timely request for reconsideration may be granted if
OWCP determines that the employee has presented evidence or argument that meets at least one
of these standards. If reconsideration is granted, the case is reopened and the case is reviewed on
its merits. Where the request is timely but fails to meet at least one of these standards, OWCP
will deny the request for reconsideration without reopening the case for a review on the merits.5

2

5 U.S.C. § 8128(a).

3

20 C.F.R. § 10.606.

4

Id. at § 10.607(a).

5

Id. at § 10.608.

2

Evidence that repeats or duplicates evidence already in the record has no evidentiary
value and constitutes no basis for reopening a case.6
ANALYSIS
Appellant timely submitted a request for reconsideration of OWCP’s January 27, 2011
decision denying her occupational disease claim. The question to be resolved on this appeal is
whether her request met one of the three standards for obtaining a merit review of her case.
Appellant’s request for reconsideration did not show that OWCP erroneously applied or
interpreted a specific point of law. She did not advance a new and relevant legal argument.
Instead, appellant resubmitted Dr. Gliksman’s report. A claimant may be entitled to a merit
review by submitting relevant and pertinent new evidence, but this evidence was not new.
OWCP previously reviewed this report and found it insufficient to establish the element of causal
relationship because Dr. Gliksman did not explain whether appellant’s federal employment
caused or aggravated the diagnosed tendinitis. As noted earlier, evidence that repeats or
duplicates evidence already in the record has no evidentiary value and constitutes no basis for
reopening a case.
Accordingly, the Board finds that appellant did not meet any of the requirements for
reopening her case. Appellant did not show that OWCP erroneously applied or interpreted a
specific point of law, did not advance a relevant legal argument not previously considered by
OWCP, and did not submit relevant and pertinent new evidence not previously considered by
OWCP. Pursuant to 20 C.F.R. § 10.608, OWCP properly denied a merit review of her case.
Appellant argues that an MRI scan obtained in May 2011 demonstrated pathology, but
she did not submit this evidence to support her request for reconsideration. Moreover, while
such an imaging study would be relevant to identifying the nature of appellant’s right heel
condition, it would not be relevant to the issue raised by OWCP’s January 27, 2011 denial of
benefits, namely, whether the specific duties of appellant’s federal employment caused or
aggravated the diagnosed right heel condition. That is a matter of medical opinion and must be
addressed by Dr. Gliksman and supported with sound medical reasoning.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration.

6

Eugene F. Butler, 36 ECAB 393 (1984); Bruce E. Martin, 35 ECAB 1090 (1984).

3

ORDER
IT IS HEREBY ORDERED THAT the March 10, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 3, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

